             Case 1:21-cr-00027-NONE-SKO Document 11 Filed 02/17/21 Page 1 of 2


1    MCGREGOR W. SCOTT
     United States Attorney
2    JESSICA A. MASSEY
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5
     Attorneys for Plaintiff
6    United States of America

7                                  IN THE UNITED STATES DISTRICT COURT

8                                       EASTERN DISTRICT OF CALIFORNIA

9
     UNITED STATES OF AMERICA,
10                                                        CASE NO. 1:21-cr-00027-NONE-SKO
                 Plaintiff,
11
        v.                                                ORDER TO UNSEAL INDICTMENT
12
     LUIS NOE HERNANDEZ ROJO,
13
                 Defendant.
14

15            The United States having applied to this Court for the Indictment to remain under seal, and the
16   Defendant now having appeared on the criminal complaint and having been advised of this Indictment,
17   and the need for sealing has ceased;
18            IT IS ORDERED that the Indictment filed in the above-entitled matter shall be unsealed.
19

20   IT IS SO ORDERED.
21
     Dated:     February 17, 2021
22                                                      UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27

28

                                                          1
30
     Case 1:21-cr-00027-NONE-SKO Document 11 Filed 02/17/21 Page 2 of 2


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        2
30
